TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00597-CR


Paul J. Stautzenberger, Appellant


v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 2003CR0881A, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Paul J. Stautzenberger was convicted in justice of the peace court for driving without
being secured by a safety belt.  See Tex. Transp. Code Ann. § 545.413(a) (West Supp. 2004-05). 
He was again convicted on appeal by trial de novo in the county court at law.  The latter court
assessed a $100 fine.
Stautzenberger represents himself on appeal, as he did at trial.  No brief was tendered
for filing.  See Tex. R. App. P. 38.8(b)(4) (consideration of appeal without briefs).  Because the fine
does not exceed $100 and no issue of the constitutionality of section 545.413(a) has been raised, this
Court is without jurisdiction.  Tex. Code Crim. Proc. Ann. art. 4.03 (West 2005).

The appeal is dismissed for want of jurisdiction.


				___________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 26, 2005
Do Not Publish